ELLIS, Judge.
As stated in the case of Pitre v. Roberie, La.App., 117 So.2d 74, this case is for the property damage paid by the insurer of LeRoy Pitre, plaintiff herein, for the value of his car destroyed, and by LeRoy Pitre individually for the $50 deductible under the terms of the policy.
For the reasons assigned in the case of Pitre v. Roberie, supra, and the additional reason that plaintiffs have proven that they are entitled to the award prayed for in their petition, and as granted them by the verdict of the jury and the judgment of this court, viz., the sum of $1,102.48 in favor of Southern Insurance Company and $50 in favor of LeRoy Pitre, both sums being with legal interest from the date of judicial demand and all costs of these proceedings, the judgment of the lower court is hereby affirmed.
Affirmed.